            Case 8:21-cv-00687-DLB Document 15 Filed 09/16/21 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

DEREK JARVIS,                                    *

        Plaintiff,                               *

v.                                               *          Case No.: DLB-21-687

WELLS FARGO BANK, N.A.,                          *

        Defendant.                               *

*       *       *     *       *       *      *       *      *       *       *      *       *

                          MEMORANDUM OPINION AND ORDER

        Derek Jarvis, who is proceeding without counsel, filed a race discrimination suit against

Wells Fargo Bank, N.A. (“Wells Fargo”) in the Circuit Court for Prince George’s County,

Maryland. ECF 5. Wells Fargo removed the case to this Court. ECF 1. Pending are Mr. Jarvis’s

motion to remand, ECF 7, Wells Fargo’s motion to dismiss, ECF 8, and Mr. Jarvis’s motion to

stay, ECF 11. A hearing is not necessary. See Loc. R. 105.6. Because this Court has subject

matter jurisdiction, Mr. Jarvis’s motion to remand is denied, and he shall respond to Wells Fargo’s

motion. Mr. Jarvis’s motion to stay the case until resolution of the motion to remand is denied as

moot.

        On October 30, 2020, Mr. Jarvis, a citizen of Maryland, initiated this litigation in state

court, alleging violations of Maryland statutes and common law. ECF 5. He claims Wells Fargo

discriminated against him based on race when it refused to allow him to open an account. Id. On

February 18, 2021, he served Wells Fargo with process. ECF 1, 1-3.

        On March 18, 2021, Wells Fargo removed the case to this Court based on diversity

jurisdiction. ECF 1. Wells Fargo asserts that, for purposes of diversity jurisdiction, it is only a
          Case 8:21-cv-00687-DLB Document 15 Filed 09/16/21 Page 2 of 4



citizen of South Dakota, where its main office is located, and not a citizen of Maryland, where it

has branch offices. Id.

       On March 24, 2021, Mr. Jarvis moved to remand this case to state court. ECF 7. He insists

Wells Fargo is a citizen of Maryland and therefore there is no diversity of citizenship giving rise

to subject matter jurisdiction. The same day, Wells Fargo filed a motion to dismiss the complaint

for failure to state a claim. ECF 8. Instead of responding to the motion to dismiss, plaintiff filed

a motion to stay the case until the Court resolved the motion to remand. ECF 11. The motion to

remand has been fully briefed. ECF 5, 12, 14.

       Federal district courts “have original jurisdiction of all civil actions arising under the

Constitution, laws, or treaties of the United States” and “all civil actions where the matter in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is between

. . . citizens of different States . . . .” 28 U.S.C. §§ 1331, 1332(a)(1). When a plaintiff files such

an action in state court, the case “may be removed by the defendant or the defendants, to the district

court of the United States for the district and division embracing the place where such action is

pending.” 28 U.S.C. § 1441(a). If the plaintiff believes the Court lacks subject matter jurisdiction,

the plaintiff may move to remand the case to state court. 28 U.S.C. § 1447(c). The defendant

bears the burden of showing the Court has jurisdiction over the removed action. See Mulcahey v.

Columbia Organic Chemicals Co., 29 F.3d 148, 151 (4th Cir. 1994) (citing Wilson v. Republic

Iron & Steel Co., 257 U.S. 92 (1921)). The Court “strictly construe[s] removal jurisdiction” and

must remand the case “[i]f federal jurisdiction is doubtful.” Id.; see Elliott v. Am. States Ins. Co.,

883 F.3d 384, 390 (4th Cir. 2018).

       Here, the issue is whether the Court has subject matter jurisdiction based on diversity of

citizenship. It is undisputed that the amount in controversy exceeds $75,000 and that Mr. Jarvis is




                                                  2
          Case 8:21-cv-00687-DLB Document 15 Filed 09/16/21 Page 3 of 4



a citizen of Maryland. ECF 5, at 1, 4, 9; ECF 12, at 1, 2, 3. The parties dispute whether Wells

Fargo also is a citizen of Maryland. ECF 7, at 1; ECF 12, at 4.1

        For purposes of determining diversity jurisdiction, national banks such as Wells Fargo are

“deemed citizens of the States in which they are respectively located.” 28 U.S.C. § 1348.

Construing this statutory language, the Supreme Court has held that “a national bank, for § 1348

purposes, is a citizen of the State in which its main office, as set forth in its articles of association,

is located.” Wachovia Bank v. Schmidt, 546 U.S. 303, 307 (2006). Wells Fargo’s main office is

located in South Dakota. ECF 12, at 4; ECF 14, at 3. The bank, therefore, is a citizen of South

Dakota, not Maryland. See Wachovia Bank, 546 U.S. at 307; Thomas v. Sack, No. ELH-18-1839,

2019 WL 1099071, at *5 (D. Md. Mar. 7, 2019) (“Wells Fargo is a citizen of South Dakota for

purposes of diversity jurisdiction.”); Yacoubou v. Wells Fargo Bank, N.A., 901 F. Supp. 2d 623,

626 n.2 (D. Md. Sept. 28, 2012) (“Wells Fargo is a national banking association that, for

jurisdictional purposes, is a citizen of South Dakota, the state where its main office is located.”).

Because the parties are diverse citizens and the amount in controversy exceeds $75,000, this Court

has subject matter jurisdiction.2 See 28 U.S.C. § 1332(a). Mr. Jarvis’s motion to remand for lack

of subject matter jurisdiction is denied.




1
 It is undisputed that Mr. Jarvis’s state law claims do not give rise to federal question jurisdiction.
ECF 7, at 1; ECF 12, at 2.
2
 Mr. Jarvis cites Wells Fargo Bank, N.A. v. Cortez as an example of a case remanded to state court
for lack of subject matter jurisdiction. No. 16-00349 JMS-KSC, 2016 WL 6542878, at *1 (D.
Haw. Oct. 14, 2016), report & recommendation adopted, No. 16-349 JMS-KSC, 2016 WL
6542827 (D. Haw. Nov. 3, 2016). That case is not on point. The court remanded the case to state
court because there was no federal question jurisdiction and Wells Fargo’s removal was untimely.
Diversity jurisdiction was not at issue.


                                                    3
           Case 8:21-cv-00687-DLB Document 15 Filed 09/16/21 Page 4 of 4



                                            ORDER

      For the reasons stated in this memorandum opinion and order, it is, this 15th day of

September, 2021, hereby ORDERED that

      1.       Mr. Jarvis’s motion to remand, ECF 7, is DENIED;

      2.       Mr. Jarvis’s motion to stay the case pending resolution of the motion to remand,

               ECF 11, is DENIED as moot;

      3.       By October 8, 2021, Mr. Jarvis shall file either an amended complaint to address

               the deficiencies alleged in Wells Fargo’s motion to dismiss, or an opposition to the

               motion to dismiss; and

      4.       If Mr. Jarvis timely files an amended complaint, Wells Fargo’s response is due 21

               days after the filing, and if Mr. Jarvis timely files an opposition to the motion to

               dismiss, Wells Fargo’s reply is due 14 days later.




                                                                    /S/
                                                            Deborah L. Boardman
                                                            United States District Judge




                                                4
